Citation Nr: 0934200	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-41 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependent's educational assistance (DEA) 
benefits under  
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1971 to August 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in January 2002 as a result of 
cardiomyopathy with a contributing cause of amphetamine use.  

2.  At the time of his death, the Veteran was not service-
connected for any disability.  

3.  The Veteran's amphetamine use was not causally related to 
service or a service-related psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.312 (2008).

2. The statutory requirements for eligibility for benefits 
under 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  In 
addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.

In October 2003 and May 2008, VA sent letters to the 
appellant providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Hupp and Dingess/Hartman.  The Board notes that the May 
2008 letter was not timely: it postdated the initial 
adjudication.  The claim was subsequently readjudicated 
without taint from the prior decision, however, and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
appellant with respect to her claim for benefits, such as 
obtaining medical records and obtaining a medical opinion.  
The Board notes that the appellant, via her representative, 
has argued that the medical opinion was inadequate with 
regard to the issue of whether service connection was 
warranted for a psychiatric disorder.  See July 2009 brief.  
As discussed below, however, the Board has assumed, for the 
purposes of this decision, that service connection is 
warranted for PTSD; thus, the Board finds that any error in 
the December 2008 examiner's opinion is nonprejudicial and 
that a remand is not necessary.  The Board also notes that 
the evidence does not include a copy of the autopsy report.  
Review of the record reveals that the absence of this record 
is through no fault or error on the part of VA, however:  VA 
has requested that the appellant provide a copy of the 
autopsy report or information as to its location but the 
appellant has failed to comply with that request.  See May 
2008 VA letter; June 2008 appellant letter.  VA caselaw 
establishes that an appellant is responsible for providing 
pertinent evidence in her possession.  See Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-
way street; if an appellant wishes help, he/she cannot 
passively wait for it in those circumstances where his/her 
own actions are essential in obtaining the putative 
evidence).  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Consequently, the Board finds that the claim 
is ready for adjudication.  

Service Connection

VA law provides for death indemnity compensation (DIC) 
benefits to a Veteran's surviving spouse because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.5 (2009).  To be considered a "surviving spouse" of a 
veteran, the applicant must have been the veteran's spouse at 
the time of his death and have lived continuously with him 
from the date of their marriage to the date of his death, 
except where there was a separation due to the misconduct of 
the veteran or procured by the veteran without fault of the 
spouse.  38 C.F.R. § 3.50(b). 

The evidence indicates that the appellant is a "surviving 
spouse" as defined by VA regulations:  review of the record 
reveals that the appellant was the Veteran's common-law wife 
at the time of the Veteran's death and that the appellant and 
the Veteran lived "continuously" from the date of their 
marriage to the date of the Veteran's death.  See, e.g., 
March 2004 administrative decision.  The Board notes that the 
evidence documents that the Veteran and his spouse had 
periods of separation during their marriage.  The evidence 
suggests that the separations, to include the one that began 
in December 2001, were not permanent, however; rather they 
were temporary.  VA regulations stipulate that "temporary 
separations which ordinarily occur will not break the 
continuity of the cohabitation".  Thus, the Board finds that 
the appellant is a "surviving spouse".  

Once accepted as a "surviving spouse", an appellant can 
receive benefits if the evidence indicates that the cause of 
the Veteran's death was related to service.  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.312 (2008).  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  The 
Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  
The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the appellant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

No compensation shall be paid if a disability is the result 
of a veteran's own willful misconduct, including the abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301; see also VAOPGPREC 2-97 (January 16, 1997).  Isolated 
and infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  38 C.F.R. § 3.301(c)(3).  Where drugs are used 
to enjoy or experience their effects, and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
Veteran's willful misconduct.  38 C.F.R. § 3.301(c)(3).  
Service connection is not precluded for a substance-abuse 
disability that is proximately due to or the result of a 
service-connected disease or injury, however.  See VAOPGCPREC 
2-98, VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).

The Veteran died on January [redacted], 2002.  The death certificate 
indicates that the cause of death was undetermined, pending 
an autopsy.  See May 2002 Death Certificate.  An autopsy was 
subsequently performed.  The appellant has not submitted a 
copy of the autopsy but she has reported that the autopsy 
revealed that the Veteran's death was caused by 
cardiomyopathy which was caused by amphetamine use.  See, 
e.g., June 2004 Notice of Disagreement (NOD).  The appellant 
is competent to report the cause of death, and, in the 
absence of evidence to the contrary, the Board finds the 
appellant credible.  Thus, for the purpose of this decision, 
the Board accepts that the cause of the Veteran's death was 
cardiomyopathy caused by amphetamine use.  

The appellant contends that the Veteran's death was caused by 
his service-related PTSD; specifically, she argues that the 
Veteran had PTSD from service which caused him to overdose on 
amphetamines because he was tired of living with his PTSD 
symptoms.  See, e.g., June 2004 NOD; November 2004 Form 9.  

At the time of the Veteran's death, service connection was 
not in effect for any disability.  The Board notes that the 
evidence indicates that the Veteran had been diagnosed with 
PTSD and that he was exposed to stressors in service.  Even 
assuming service connection would have been warranted for 
PTSD, however, the Board finds that service connection is not 
warranted for the cause of the Veteran's death.  

Initially, the Board notes that the service personnel and 
treatment records reflect that the Veteran was treated for 
drug addiction in service.  Service connection for the cause 
of the Veteran's death is not warranted on a direct basis, 
however:  even if the Board were to assume that the 
amphetamine use that caused the Veteran's death was the 
result of an addiction that began in service, direct service 
connection is precluded for drug addiction because it is 
considered "willful misconduct". 
 See 38 C.F.R. § 3.301.  Thus, service connection is not 
warranted on a direct basis.  

Service connection is also not warranted on a secondary 
basis, as secondary to PTSD.  The Board notes that the 
evidence of record does not indicate whether the Veteran's 
death was the result of an accidental overdose or a 
purposeful overdose.  Thus, the Board will consider each 
possibility in turn.  

After review of the evidence, the Board finds that service 
connection for the cause of the Veteran's death would not be 
warranted if the Veteran's death were the result of an 
accidental overdose as the evidence is absent any competent 
evidence suggestive of a link between the Veteran's PTSD and 
amphetamine use.  Review of the evidence reveals that the 
only evidence suggestive of a link between the Veteran's 
amphetamine use and his PTSD is the appellant's own 
statements.  As a layperson, however, her statements are not 
competent evidence of such a link.  Rather, medical evidence 
is needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The medical evidence does not reflect any such finding, 
however, though it does include a VA psychologist's competent 
and highly probative opinion that there is no causal 
relationship between the Veterans's PTSD and his amphetamine 
use.  See December 2008 VA opinion.  The VA psychologist 
noted that he had reviewed the claims file and conferred with 
an associate, and he reported that he believed it was less 
likely as not that the Veteran's psychological disorder lead 
to his amphetamine use.  The psychologist explained that 
although people with PTSD often have co-existing/comorbid 
amphetamine use and although research showed that the 
"suffering that occurs in each condition is amplified even 
more when they co-occur", substance abuse and PTSD were two 
distinct psychiatric disorders without any causal 
relationship.  In other words, he found no cause and effect 
relationship between PTSD and amphetamine use.  

In this case, the evidence does not "adequately establish 
that [the Veteran's] drug abuse disability is secondary to or 
is caused by the primary service-connected disorder."  
Allen, 237 F.3d at 1381.  Moreover, there is not clear 
medical evidence that his substance abuse was not due to 
willful wrongdoing.  Thus, service connection is not 
warranted on this basis.  

Service connection would also not be warranted if the 
Veteran's death resulted from a purposeful overdose.  The 
Board notes that the appellant has contended that the Veteran 
took an overdose of amphetamines because he could no longer 
live with his PTSD symptoms.  The appellant does not provide 
any support for this conclusion, however, and the Board finds 
that the evidence currently of record does not otherwise 
support the contention:  the evidence includes no statements 
from the Veteran indicative of a suicidal intent due to his 
psychiatric disorder and no medical findings of a suicidal 
ideation as a result of the psychiatric disorder.  The Board 
notes that the December 2001 VA treatment records do reflect 
the Veteran's history of increased depression since his 
medication was changed and since his wife had thrown him out 
and refused to let him see their child.  The corresponding 
treatment records reveal negative findings as to suicidal 
ideation, however, and indicate that the Veteran's medication 
was adjusted to ameliorate his symptoms.  In this case, the 
medical evidence (which includes global assessment of 
functioning scores) most contemporaneous with the Veteran's 
death does not suggest that the Veteran's psychiatric 
disorder was manifested by suicidal ideation or risk of self-
harm; thus, the Board finds that the evidence does not 
warrant service connection under this theory of entitlement.  

At this time, the Board finds itself unable to attribute the 
Veteran's cause of death to his service based on the lack 
competent evidence linking the Veteran's cause of death to 
service or a service-related disability (which, again, for 
the purposes of this decision includes PTSD).  Thus, service 
connection for the cause of the Veteran's death is denied.  

Dependant's Educational Assistance

Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having 
service-connected disability evaluated as total and permanent 
in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807, 21.3020, 21.3021 (2005).  In this case, the 
Board has determined that the Veteran did not die of a 
service-connected disability and the record reflects that the 
Veteran did not have service-connected disability evaluated 
as total and permanent at the time of his death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive educational benefits, and the 
claim must be denied.  
38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
21.3021(a)(2008).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DEA benefits under 38 U.S.C.A. Chapter 35 is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


